Citation Nr: 0721714	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-12 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by: Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1973 to September 
1976. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In April 2007, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file. 

Though the veteran originally appealed the issues of service 
connection for tinnitus and hearing loss, these conditions 
were granted service connection in an October 2006 rating 
decision.  As this represents a full grant of benefits, these 
issues are no longer before the Board.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

There is no evidence of hypertension having its onset during 
active service, manifesting to a compensable degree within 
one year of separation from service, or being related to 
active service.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A.  §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2006); 38 
C.F.R.  §§ 3.303, 3.307, 3.309 (2006). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

The veteran seeks service connection for hypertension, or 
high blood pressure.  At his April 2007 hearing, the veteran 
testified that he was followed in service for his blood 
pressure and told that he had borderline hypertension, but it 
was not noted in his records in case he wanted to re-enlist.  
At his March 2006 RO hearing, the veteran testified that he 
was always told that he was borderline hypertensive in the 
military but not given any medication.  He reported that he 
had no trouble with blood pressure prior to service.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2006).  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

Hypertension is listed as a chronic disease under 38 C.F.R. 
§ 3.309(a) and, as such, service connection may be granted 
under 38 C.F.R. § 3.307(a)(3) if the evidence shows that the 
disease manifest to a degree of ten percent or more within 
one year from the date of separation from service.  See 38 
C.F.R. § 3.307.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

In the present claim, the service medical records do not show 
a diagnosis of hypertension or borderline hypertension.  In 
fact, upon separation, the veteran's blood pressure was 120 
over 84 and the veteran denied hypertension.  

Additionally, the veteran has presented no reliable evidence 
of hypertension in proximity to separation from service.  
There is no medical evidence of any of these conditions for 
more than twenty years post-service.  There is also no 
evidence of continuity of symptomatology, other than the 
veteran's statements.  Though the veteran claims he was 
diagnosed with borderline hypertension in service and 
hypertension after discharge, there is no medical evidence 
reflecting these assertions.  The medical evidence only 
reflects findings of hypertension more than twenty years 
after service, in October 1998.  Although symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology, in a merits context the lack of evidence of 
treatment may bear on the credibility of the evidence of the 
continuity.  Savage v. Gober, 10 Vet. App. 488, 497 (1997), 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Here, there 
is no evidence of any manifestations of hypertension within 
the first post-service year.  

Finally, there is no probative evidence that hypertension is 
related to service.  A review of the medical records does not 
show any medical evidence relating these conditions to 
service.  The Board recognizes that the veteran contends that 
his hypertension is related to service.  However, this 
statement does not provide a medical nexus between the 
current conditions and service as this determination is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against the veteran's 
claim for service connection.  The veteran's hypertension is 
not shown by the medical evidence of record until decades 
post-service.  Accordingly, a preponderance of the evidence 
is against the claim, and the doctrine of reasonable doubt is 
not applicable.  38 U.S.C.A. § 5107(b); see also, e.g., 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).   


Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of a July 2004 letter.  The letter 
notified the veteran that VA would obtain all relevant 
service department records or VA medical records.  The RO 
notified the veteran of his responsibility to respond in a 
timely manner to VA's requests for specific information and 
to provide a properly executed release so that VA could 
request the records for him.  The RO also requested the 
veteran to notify VA of additional information, which, in 
effect, would include any evidence in his possession.  The 
letter specifically notified the veteran that VA would obtain 
any relevant evidence in the possession of a federal 
department or agency.  The Board finds that the veteran 
received notice of all elements of the VCAA.  See Washington 
v. Nicholson, NO. 03-0773 (U.S. Vet. App. May 26, 2007).

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  In 
the present appeal, the veteran was provided with notice of 
the type of evidence necessary to establish a disability 
rating and effective date in a March 2006 letter.  

The VA has obtained all relevant, identified, and available 
evidence.  There is not a VA examination of record.  There is 
no VA exam of record.  In a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based on a review of the evidence of record 
if VA determines it is necessary to decide the claim.  A 
medical examination is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (A) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(B) establishes that the appellant suffered an event, injury 
or disease in service, or has a disease listed in § 3.309, § 
3.313, § 3.316, and § 3.317 manifested during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4).  

In the present case, the veteran claims that hypertension 
began in service, but there is no evidence of hypertension in 
service, within one year of service, or for more than twenty 
years after service.  The veteran's mere assertions that he 
had hypertension in service, without any other support, do 
not meet the criterion of 38 C.F.R. § 3.159(c)(4) which would 
trigger the duty to provide a VA medical examination.  Thus, 
even though there is not a VA examination of record, the VA 
has fulfilled its duty to assist.   

Based on the above, the Board finds that reasonable efforts 
have been made to obtain all available evidence.  The veteran 
has not referred to any additional, unobtained, available, 
relevant evidence.  


ORDER

Service connection for hypertension is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


